Citation Nr: 1033771	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO. 08-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension due to the need for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico, which, denied entitlement to special monthly 
pension based on need for aid and attendance or being housebound.


FINDINGS OF FACT

1. The Veteran is not service-connected for any disability, but 
is in receipt of nonservice-connected pension since 1995.

2. The medical evidence of record establishes that the Veteran is 
unable to tend to the basic functions of self care without 
regular assistance from another person and is vulnerable to the 
hazards and dangers incident to his environment.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension based 
on the need for regular aid and attendance are met. 38 U.S.C.A. § 
1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is in receipt of nonservice connection pension 
benefits, and has been receiving these benefits since 1995. See 
February 1996 rating decision. Where an otherwise eligible 
Veteran is in need of regular aid and attendance or is 
housebound, an increased rate of pension is payable. See 38 
U.S.C.A. 1521(d),(e) (West 2002); 38 C.F.R. § 3.351(a)(1) (2009).

Under 38 C.F.R. § 3.351(b) (2009), the need for aid and 
attendance means helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person. The 
criteria for determining whether such need exists are set forth 
under 38 C.F.R. § 3.351(c) (2009). The criteria for establishing 
the need for aid and attendance include consideration of whether 
the Veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and attendance.

In determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: the 
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability cannot be 
done without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment. It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made. The particular personal function which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be constant need. See 38 C.F.R. § 
3.352(a) (2009); see also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the Court 
noted: (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that at 
least one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated factors. 
See Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the Veteran contends that his disabilities, 
principally his dementia, have rendered him in constant need of 
aid and attendance.

The first two criteria for establishing the need for aid and 
attendance are not applicable to this case. The Veteran has not 
contended or demonstrated that he has a visual impairment to the 
extent that he is blind or nearly blind, or that he is a patient 
living in a nursing home.

Resolving any doubt in favor of the Veteran, the Board finds that 
the criteria for the payment of special monthly pension based on 
aid and attendance rate have been met.

The evidence of record includes VA outpatient records as well as 
May 2007 VA examination reports. 

The Veteran's outpatient records show that he has had ongoing 
treatment for depression and other psychological disorders for 
some time. The symptoms and ongoing treatment ultimately 
culminated in the diagnosis of dementia. In May 2007, the Veteran 
was afforded a VA Aid and Attendance examination, as well as 
vision and mental disorder examinations. 

The Aid and Attendance examiner noted that the Veteran is not 
bedridden, and is able to travel outside his home, can groom, 
dress, undress and bathe, and go walking outside of his home. The 
report does note that he eats meals prepared by his wife or 
daughter and that his walks are to his daughter's home, which is 
within walking distance. The report notes that he is accompanied 
to the grocery store by his children. Moderate short term memory 
loss was noted, as was weekly bouts of dizziness. The examiner 
noted that the Veteran's hearing loss, tinnitus, imbalances and 
dementia affect the ability of the Veteran to protect himself 
from his daily environment. These functional impairments were 
characterized as permanent. The examiner confirmed the following 
diagnoses:  uncontrolled diabetes mellitus, dyslipidemia, 
osteoarthritis, osteopenia, thoracic and lumbar spondylosis, 
dementia and depression, benign prostate hypertrophy, peripheral 
vascular insufficiency, benign positional vertigo, tinnitus, 
hypertension, and gastroesophageal reflux disease. The examiner 
rendered no opinion as to whether the Veteran was factually in 
need of aid and attendance, but did refer the reader to the 
mental disorders evaluation.

The Veteran reported to the mental disorders examiner that he was 
forgetful and gets lost. He was noted as clean and cooperative, 
but with constricted affect and a mood that was "not too good." 
He was unable to recite serial 7's or spell a word forward or 
backward, and was not intact as to time, but was intact as to 
person and place. He was reported to be able to maintain personal 
hygiene, but unable to complete household chores, shopping, 
engaging in exercise, traveling, driving or other recreational 
activities due to his cognitive decline. The examiner confirmed 
the diagnosis as dementia, not otherwise specified. Further, the 
examiner opined that there "is total occupational and social 
impairment due to Veteran's cognitive decline. He is not able to 
provide for his basic needs of food, clothing and shelter, nor is 
he able to perform his activities of daily living without 
assistance. He is in need of aid and attendance."

In outpatient records following these 2007 examinations, the 
Veteran is clearly consistently in treatment for his mental 
health and always accompanied by a family member. See for 
example, February 2008 discharge report ("he will be discharged 
home under the care of his daughter"); and March 2008 social 
worker evaluation ("he came with this daughter"). Also, the 
February 2008 report shows that he can do the activities of daily 
living, but that his instrumental activities of daily living are 
impaired. And a September 2007 occupational therapy report shows 
that the Veteran "presents limitations in his ADL/IADL, social 
participation, and leisure activities, related to his deficits in 
communication/interaction skills and process skills."

As noted above, special monthly pension is provided when the 
Veteran is factually shown to be in need of regular aid and 
attendance. 38 C.F.R. § 3.351(b) (2009) provides the criteria 
used to determine if a Veteran is in need of regular aid and 
attendance, one of which is physical or mental disability which 
requires care or assistance on a regular basis to protect him 
from hazards or dangers incident to his daily environment. 

The Board finds that the evidence of record reflects that the 
Veteran is in need of regular aid and attendance, because the 
evidence establishes that his dementia requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment. The testimony and lay 
statements that are part of the record, and the VA medical 
opinion provided in 2007 support the contention that the Veteran 
needs help in eating, buying groceries, going to the doctor, and 
going anywhere outside the walking distance around his home. In 
fact, the May 2007 mental examiner clearly opined that the 
Veteran did need daily aid and attendance. The Board finds that 
the facts of this case meet the criteria set out in 
38 C.F.R. § 3.351(b). The appeal is granted.

In this case, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.


ORDER

Entitlement to special monthly pension due to the need for aid 
and attendance is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


